Citation Nr: 0841356	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-28 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the withholding of compensation benefits to recoup 
the amount of separation pay received by the veteran at the 
time of separation from active military service was proper.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to October 
1993.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a July 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The veteran was provided $30,054.93 in separation pay 
upon his discharge from active military service. 
 
2.  Service connection is in effect for lumbar spine 
degenerative disc disease, rated as 10 percent disabling, and 
for radiculopathy, right lower extremity, rated as 10 percent 
disabling. 


CONCLUSION OF LAW

The veteran's VA disability compensation is subject to 
recoupment of separation pay.  10 U.S.C.A. § 1174 (West 
2002); 38 C.F.R. §§ 3.500, 3.700 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law mandates that a member who has received 
separation pay under 
10 U.S.C.A. § 1174, or severance pay or re-adjustment pay 
under any other provision of law, based on service in the 
armed forces shall not be deprived, by reason of receipt of 
such separation pay, severance pay, or re-adjustment pay, of 
any disability compensation to which he is entitled under the 
law administered by VA, but there shall be deducted from that 
disability compensation an amount equal to the total amount 
of separation pay, severance pay, and re-adjustment pay 
received.  10 U.S.C.A. § 1174(h)(2). 
 
This statute is implemented by VA in 38 C.F.R. § 
3.700(a)(5)(i), which states that, "[a] veteran who has 
received separation pay may receive disability compensation 
for disability incurred in or aggravated by service prior to 
the date of receipt of the separation pay subject to 
recoupment of the total amount received as separation pay."  
38 C.F.R. § 3.700(a)(5)(i). 
 
An opinion of the VA General Counsel, VAOPGCPREC 14-92 
concluded that, "[i]n accordance with the provisions of 10 
U.S.C. § 1174 and 38 C.F.R. § 3.700, VA disability 
compensation should be offset to recoup the amount of special 
separation benefits received by a former member of the armed 
forces."  See also VAOPGCPREC 12-96.  The Board is bound not 
only by the law prescribed by Congress, but also by the 
precedent opinions of VA's Office of General Counsel. 
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2008). 

In this case, the record indicates that, in a letter dated 
April 2006, the RO proposed to withhold VA compensation 
benefits because the veteran was provided with separation pay 
upon his discharge from active service.  Because the veteran 
was granted service connection for a low back disability and 
right lower extremity radiculopathy, both rated as 10 percent 
disabling, and was receiving compensation benefits, the RO 
notified him that VA would withhold VA disability benefits 
until the full amount of the military separation pay in the 
amount of $30,054.93 was recouped.  Accordingly, in July 
2006, the RO implemented the withholding of compensation 
benefits.  He now disputes VA's withholding of compensation 
benefits.  
 
Having carefully considered the veteran's claim, the Board is 
of the opinion that, as a matter of law, the claim must be 
denied.  There is no dispute, and the veteran does not argue, 
that he did not receive separation pay as determined by VA.  
As noted above, in April 2006, VA notified him that it had 
ascertained that he was in receipt of $30,054.93 in military 
separation pay.      

The Board finds that the law, as enacted by Congress and 
implemented by VA regulation, has been correctly applied in 
this case.  The recoupment of the amount of disability 
separation pay, less the amount of federal income tax 
withheld, from payments of VA disability compensation 
benefits, is mandated by 10 U.S.C.A. 
§ 1174 and 38 C.F.R. § 3.700(a)(3).  

The Board acknowledges the veteran's statements that he would 
experience financial hardship as a result of the recoupment 
action.  However, these statements do not dispute the amount 
of separation pay received by him or the VA's legal authority 
to recoup the separation pay from VA disability benefits.  

When the law is clear, as in this case, there is no other 
option but to apply the plain meaning of the statute.  
Because VA does not have any discretion in the recoupment of 
the separation pay, the veteran has failed to state a claim 
upon which relief may be granted, and the claim must be 
denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429 (1994). 
 
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis, 6 Vet. App. at 430 (where the 
law and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the 
lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  

As this issue hinges on whether the veteran received 
separation pay, the law as mandated by statute, and not the 
evidence, is dispositive of this appeal.  Thus, VCAA notice 
is not applicable.  See Mason v. Principi, 16 Vet. App. 129 
(2002); see also Sabonis, 6 Vet. App. at 430 (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.




ORDER

The withholding of compensation benefits to recoup the amount 
of separation pay received by the veteran at the time of 
separation from active military service was proper.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


